 Case 2:02-cr-81043-GCS ECF No. 103 filed 07/23/20     PageID.877   Page 1 of 7


                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,
                                           Case No. 02-81043
      v.
                                           Hon. George Caram Steeh
DIAMOND CRAFT,

         Defendant.
_____________________________/

               ORDER DENYING DEFENDANT’S MOTION
             FOR COMPASSIONATE RELEASE (ECF No. 96)

      Defendant Diamond Craft seeks compassionate release based upon

the risk of contracting COVID-19 while in prison. The court has received

the government’s response, as well as several letters in support of Craft.

For the reasons explained below, Craft’s motion is denied.

                           BACKGROUND FACTS

      After a jury trial, Craft was convicted of being a felon in possession of

a firearm, possession with intent to distribute marijuana, and possession of

a firearm in furtherance of a drug trafficking crime. Prior to this, Craft had

eight felony and five misdemeanor convictions. He was on probation for a

state drug trafficking offense when he committed the instant crimes, as well

as another marijuana trafficking offense charged in a separate indictment

before Judge Zatkoff. (E.D. Mich. Case No. 02-81172.) In 2004, the court
                                         -1-
 Case 2:02-cr-81043-GCS ECF No. 103 filed 07/23/20            PageID.878     Page 2 of 7


sentenced Craft as a career offender to 360 months of imprisonment. He is

47 years old and his projected release date is November 25, 2028.

       Craft seeks compassionate release based upon his risk of contracting

COVID-19. He argues that his underlying health conditions, including

diabetes and hypertension, place him at greater risk should he be exposed.

At the time he submitted his motion, Craft was housed at the Oklahoma

City Federal Transfer Center. He has since been transferred to Federal

Correctional Center Manchester, which has 39 active reported COVID-19

cases.1 Although Craft has been tested for COVID-19, the record does not

reflect the result. Craft requested home confinement or compassionate

release from the warden of Oklahoma City FTC, but his request was

denied.

                                 LAW AND ANALYSIS

  I.         Legal Standard

       Ordinarily, a district court “may not modify a term of imprisonment

once it has been imposed.” 18 U.S.C. § 3582(c). The statute provides for a

limited exception, known as “compassionate release,” which is governed by

18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018. This

section allows for judicial modification of an imposed term of imprisonment



       1   https://www.bop.gov/coronavirus/ (last accessed July 22, 2020).
                                                -2-
 Case 2:02-cr-81043-GCS ECF No. 103 filed 07/23/20   PageID.879   Page 3 of 7


when three criteria have been met: (1) the defendant has first exhausted all

administrative remedies with the Bureau of Prisons or at least allowed the

BOP 30 days to act on his request before seeking compassionate release

on his own motion; (2) extraordinary and compelling reasons warrant such

a reduction; and (3) the reduction is consistent with the applicable policy

statements issued by the Sentencing Commission and the court has

considered the factors set forth in section 3553(a). 18 U.S.C.

§ 3582(c)(1)(A)(i).

      An “extraordinary and compelling reason” for the reduction can be

satisfied in cases where a defendant’s medical conditions or overall state of

health are such that they cannot be treated effectively or will worsen in a

custodial environment. To qualify, a defendant must have a medical

condition, age-related issue, family circumstance, or other reason that

satisfies the criteria in USSG § 1B1.13(1)(A) & cmt. n.1. Medical conditions

meeting the “extraordinary and compelling” standard include terminal

illnesses or serious physical or cognitive impairments. Id. In addition, the

defendant must “not [be] a danger to the safety of the any other person or

to the community.” USSG § 1B1.13(2).

      Even if these criteria are met, the court may not grant a motion for

compassionate release unless the factors set forth in § 3553 support a

sentence reduction. See 18 U.S.C. § 3553(a); United States v. Kincaid,
                                        -3-
  Case 2:02-cr-81043-GCS ECF No. 103 filed 07/23/20                     PageID.880        Page 4 of 7


802 Fed. Appx. 187 (6th Cir. 2020) (affirming denial of compassionate

release motion when district court found that § 3553 factors did not weigh

in favor of sentence reduction). These factors include the defendant’s

history and characteristics, the seriousness of the offense, the need to

promote respect for the law and provide just punishment, general and

specific deterrence, and the protection of the public. 18 U.S.C. § 3553(a).

    II.     Analysis

          Craft made a request for compassionate release to the BOP, which

was denied. Accordingly, Craft has exhausted his administrative remedies

and the court may consider his motion. See United States v. Alam, 960

F.3d 831, 833-35 (6th Cir. 2020) (holding exhaustion to be mandatory).

          Craft argues that extraordinary and compelling reasons justify

compassionate release in light of the COVID-19 pandemic. Craft asserts

that he suffers from several chronic health problems, including

hypertension and diabetes, that put him at a higher risk of complications

should he contract COVID-19.2 Although Craft has hypertension and

hypothyroidism, among other health issues, his medical records reflect that

his Type 2 diabetes has resolved. ECF No. 101-1 at PageID 722.


         2 According to the Centers for Disease Control and Prevention, individuals with hypertension

“might be at an increased risk for severe illness from COVID-19.” See
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last accessed July 20, 2020).
                                                       -4-
 Case 2:02-cr-81043-GCS ECF No. 103 filed 07/23/20     PageID.881   Page 5 of 7


      The court appreciates Craft’s concerns about contracting COVID-19.

However, a “generalized risk of contracting COVID-19 and potentially

developing the more severe symptoms is not akin to the type of

‘extraordinary and compelling reasons’ justifying compassionate release

identified by the Sentencing Commission.” United States v. Peaks, No. 16-

20460, 2020 WL 2214231, at *2 (E.D. Mich. May 7, 2020); accord United

States v. Bridges, No. 14-20007, 2020 WL 2553299, at *4 (E.D. Mich. May

20, 2020); United States v. Alzand, No. 18-20703, 2020 WL 2781824, at *3

(E.D. Mich. May 29, 2020). See also United States v. Whitsell, 2020 WL

3639590, at *4 (E.D. Mich. July 6, 2020) (“Other district courts have granted

compassionate release only upon a finding of numerous and severe

medical conditions that place [inmates] at a significantly higher risk for

severe illness from COVID-19.”) Cf. United States v. Mitchell, 2020 WL

3972656, at *3 (E.D. Mich. July 14, 2020) (Type 2 diabetes and

hypertension, in conjunction with COVID-19 pandemic, constituted

extraordinary and compelling reasons). In addition, the court notes that the

BOP has implemented numerous preventative measures, including

increased physical distancing, illness screening, testing, and cleaning. See

https://www.bop.gov/coronavirus/; Wilson v. Williams, 961 F.3d 829, 834

(6th Cir. 2020) (detailing BOP pandemic response).


                                         -5-
 Case 2:02-cr-81043-GCS ECF No. 103 filed 07/23/20    PageID.882   Page 6 of 7


      Even if Craft demonstrated extraordinary and compelling reasons, the

court finds that the other prerequisites to compassionate release are not

met. First, Craft has not demonstrated that his release would not

compromise public safety. Section 1B1.13(2) only permits release if a

defendant is “not a danger to the safety of any other person or to the

community.” The record does not support such a finding here. His

convictions for drug and firearm offenses, as well as his history of

recidivism, demonstrate his danger to the community. In addition, Craft has

been disciplined in prison for infractions such as possessing a dangerous

weapon, fighting, possessing a hazardous tool and stolen property, refusing

to obey a staff order, and insolence to staff. ECF No. 100-6. The court

cannot be assured that he will comply with the terms of supervised release

or social distancing recommendations, which are essential to the safety of

the community, if he is unable to adhere to the rules while in custody.

      Second, the § 3553(a) factors, including Defendant’s history and

characteristics, the seriousness of the offense, promoting respect for the

law, and providing just punishment, weigh against his request for

compassionate release. As noted, Craft has a history of recidivism,

including several crimes that he committed while on probation, leading the

court to sentence him as a career offender. His drug and firearms offenses

are undeniably serious. Allowing Craft to be released prior to the
                                         -6-
 Case 2:02-cr-81043-GCS ECF No. 103 filed 07/23/20              PageID.883      Page 7 of 7


completion of his sentence would not promote respect for the law or proper

deterrence, provide just punishment, or avoid unwarranted sentencing

disparities. The court finds that Craft is not an appropriate candidate for the

extraordinary remedy of compassionate release.

                                   CONCLUSION

      For the foregoing reasons, IT IS HEREBY ORDERED that

Defendant’s motion for compassionate release (ECF No. 96) is DENIED.

Dated: July 23, 2020
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE




                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                July 23, 2020, by electronic and/or ordinary mail and also on
                Diamond Shilo Craft # 31046-039, FCI Manchester, Federal
               Correctional Institution, P.O. Box 4000, Manchester, KY 40962.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                                -7-
